Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 29 August 2022 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 3-5, 7, 11-34, 37-51, 53-65, 68-74, 76, 78-91 and 93-04 have been canceled.
2. No new Claims have been added.
3. Claims 1-2, 10, 66 and 92 have been amended. 
4. Remarks drawn to rejections under 35 USC 112 and 103.
The following rejections have been withdrawn:
5. The rejection of Claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment.
Support for the amendments to claims 1-2, 66 and 92 is seen at page 3, line3 through page 4, line 3 in the specification.
Claims 1-2, 6, 8-10, 35-36, 52, 66-67, 75, 77 and 92 are pending in the case.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 8-10, 35-36, 52, 66-67, 75, 77 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Loupis et al (WO 2013/155620 A1; ‘620; cited in the IDS filed 03/15/2019’; of record) in view of Piergallini et al (WO 2010/051636 A1; ‘636; cited in the IDS filed 03/15/2019, of record).
Loupis et al (‘620) teaches a biophotonic composition comprising a photoactivator (aka chromophore), an oxidant (oxygen releasing agent) and at least one healing factor (gelling agent) in association with a pharmaceutically acceptable carrier for wound healing on a patient’s skin. The photoactivators can be xanthene dyes like eosin Y, eosin B, erythrosine B, Fluorescein. The gelling agent can be hyaluronate or hyaluronic acid, glucosamine and allantoin (page 2, lines 1-4; page 6, line 24-26; page 34, lines 13-14; page 38, line 24-page 39, lines 20-24; components recited in claim 1, part a), limitations of claims 6, 8-10, 35, 36 and components recited in claim 92, part b)). The composition can be used in a method of treating a skin or soft tissue wound like ulcers which can be painful. This indicates that the pain associated with a soft tissue can be treated. Since the pain is associated with acute inflammation it would be obvious to use the method for treating both acute and chronic pain (page 55, lines 13-25; page 62, lines 15, 19). The method comprises topically applying the composition to the patient and exposing the skin to actinic light (page 46, lines 5-13; limitations of claim 1, parts a-b and limitations of claim 92, parts b-c). The chromophore can be present in an amount of about 0.02% by weight of the composition (page 63, line 7; limitation of claim 10 regarding percentage of dye). Example 10 at page 78, deals with an incision wound on subject at the back. This reads on the limitation of claim 2 (not in orofacial region). The type of wounds treated can be surgical wounds, crushing injuries and ulcers including venous, pressure and diabetic foot ulcers (page 10, first para; page 18, first full para). Surgical wound reads on postoperative pain as in claim 66 and nociceptive or neuropathic pain as in claim 1.
The duration of exposure of the actinic light will depend on the surface area treated, the type of injury, etc. The biphotonic composition can be illuminated from 1minute to 30 minutes and multiple applications of the composition and actinic light can be performed (page 53, lines 3-24; part of the limitations of claims 75 and 77). 
Loupis (‘620) does not expressly teach the limitations of claims 52, 67, part of claims 75 and 77 regarding resting interval, time of exposure of light per cm2.
Piergallini et al (‘636) teaches a biophotonic composition comprising a photoactivator, an oxidant and at least one healing factor chosen from hyaluronic acid, glucosamine and allantoin in association with a pharmaceutically acceptable carrier for wound healing on a patient’s skin (paras 007, 0027; limitation of claim 1, part (a) and limitations of claims 35-36). The method comprises topically applying the composition to the patient and exposing the skin to actinic light (para 0027; limitations of claim 1, parts a-b; limitations of claim 77, parts a-b, and limitations of claim 92, parts b-c). The photoactivators that can be used are xanthene derivative dye, azo dye, biological stain and carotenoid, including eosin, erythrosine and saffron red powder (paras 0011, 0018 and 0022; limitation of claim 6). The dyes used also include eosin Y and erythrosine B (para 0046; limitations of claims 8-9). Example 1 at page 19, teaches an exemplary composition wherein the concertation of the dye used is at least 0.02% by weight of the composition (limitation of claim 10). 
The method comprises exposing the skin to actinic light for a period of about 60 seconds to about 5 minutes per cm2 (paras 0027-0028 and 0108; part of the limitations of claims 67, 75 and 77). The light source is a source of visible light having a wavelength between 400 and 700nm and can be in continuous motion over the treated area for the appropriate time of exposure (para 0107-0108; part of the limitation of claim 67). There can be multiple applications of the composition and light over the treated area for the appropriate time of exposure (para 0108). This is a suggestion to the artisan to adjust the timings and frequency and resting periods between exposure to light as in claims 75, 77 and 92. Example 4 at page 20, deals with an excision wound on subject at the back. This reads on part of the limitation of claim 2 (not in orofacial region).
Regarding claim 52, Piergallini et al teaches that pharmaceutically acceptable carrier is intended to mean a preservative solution. This includes buffer solution containing buffering agents other than phosphate buffered saline (para 0042). One of ordinary skill in the art knows that salts like metal carbonates and bicarbonates (as in claim 52) and combinations of carbonate/bicarbonate are used as buffers. Therefore, the artisan would use the salts as in claim 52 and combinations thereof as additional components in the photoactivator composition of Piergallini as a carrier and preservative.
Loupis et al (‘620) uses a combination of the claimed components in a method of treating pain associated with skin/soft tissue wounds wherein the wounds can be surgical wounds, and pain associated with venous and diabetic foot ulcers. According to Piergallini (‘636), the same combination is used in a method of treating skin or soft tissue wounds. Therefore, it would be obvious to the artisan to use the duration of exposure to actinic light, the wavelength of light used, the resting time period as in claims 67, 75 and 77, use the method for reducing the type of pain as in claim 66 and the salts and combinations thereof as in claim 52 as taught by Piergallini (‘636) in the method of Loupis with a reasonable expectation of success.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, the claimed composition and actinic light are known to be used for reducing nociceptive or neuropathic pain associated with skin or soft tissue wounds like surgical wounds and diabetic foot and venous ulcers. It is obvious to arrive at the claimed method in view of the combined teachings of the prior art. Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Product and method improvement is the motivation. According to Piergallini ‘620, its invention provides new and improved compositions and methods useful in phototherapy (page 1, lines 9-17).
Response to Applicant’s Remarks
	Applicant has traversed the rejection of the pending claims under 35 USC 103 over Loupis and Piergallini arguing that claim 1 has been amended to incorporate the subject matter of claim 58 and thus specify that the method is for reducing nociceptive or neuropathic pain associated with a skin or soft tissue wound. As indicated in the Office Action, Loupis is silent on the method of reducing nociceptive or neuropathic pain associated with skin or soft tissue wound and it is believed that Piergallini does not overcome this deficiency. One of ordinary skill in the art would not have arrived at the claimed invention in view of Loupis and Piergallini. In view of the foregoing withdrawal of rejection is requested (pages 7-8 of remarks).
	Applicant’s arguments in view of the amendment has been considered but are not found to be persuasive. As set forth in the rejection above, Loupis teaches that the type of wounds treated can be surgical wounds, crushing injuries and ulcers including venous, pressure and diabetic foot ulcers. Treatment of these wound reads on nociceptive or neuropathic and postoperative pain as instantly claimed. Applicant teaches the treatment of pain associated with these wounds (specification page 51, last para; Example 1 at page 57 teaches treating patients with pressure ulcers, venous ulcers and diabetic foot ulcers). Therefore, the combined teachings of Loupis and Piergallini, which teaches the claimed method of treatment using dyes and actinic light renders the instant claims obvious. 

Conclusion
Pending Claims 1-2, 6, 8-10, 35-36, 52, 66-67, 75, 77 and 92 are rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623